Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 21, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143536                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143536
                                                                    COA: 302088
                                                                    Ingham CC: 09-001367-FH
  DAVID CHUCK CROFF,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the June 15, 2011 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the order of the Court of Appeals, and REMAND
  this case to the Court of Appeals for consideration as on leave granted. The Court of
  Appeals order is insufficient to provide meaningful appellate review. The order remands
  this case to the Ingham Circuit Court for resentencing within a specific sentencing
  guidelines range, but provides no basis for review because it fails to explain how the
  circuit court erred and the standards used by the Court of Appeals in reviewing the circuit
  court’s decisions.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 21, 2011                   _________________________________________
           y1114                                                               Clerk